Name: COMMISSION REGULATION (EC) No 807/95 of 10 April 1995 opening an invitation to tender for the reduction in the levy on maize imported into Spain from third countries
 Type: Regulation
 Subject Matter: trade policy;  plant product;  cooperation policy;  Europe;  trade
 Date Published: nan

 No L 81 /4 EN Official Journal of the European Communities 11 . 4. 95 COMMISSION REGULATION (EC) No 807/95 of 10 April 1995 opening an invitation to tender for the reduction in the levy on maize imported into Spain from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1799/94 of 18 July 1994 on special arrangements for imports of maize and sorghum into Spain for the period from 1 January 1995 to 30 June 1995 ('), as amended by Regu ­ lation (EC) No 712/95 (2), and in particular Articles 3 (2) and 8 thereof, Whereas, as part of an agreement with the United States of America, the Community has undertaken to import a certain quantity of maize into Spain ; Whereas, pursuant to Article 3 (3) of Regulation (EC) No 1799/94, the levy reduction is to be applied to maize imported into Spain under cover of a licence valid in that Member State alone ; Whereas Commission Regulation (EC) No 675/94 of 25 March 1994 laying down detailed rules for the application of the special arrangements for Council Regulations (EC) No 3640/93, (EC) No 1799/94 and (EC) No 3670/93 concerning imports of maize and sorghum into Spain and maize into Portugal (3), as amended by Regulation (EC) No 2660/94 (4), lays down the rules governing the admi ­ nistration of those special arrangements ; whereas this Regulation lays down the special additional detailed rules necessary for implementing the invitation to tender, in particular those relating to the lodging and release of the security to be lodged by operators to ensure compliance with their obligations and, in particular, the obligation to process or use the imported product on the Spanish market ; Whereas in the light of current market needs in Spain, an invitation to tender for the reduction in the levy on imports of maize should be opened in the framework of these special arrangements for imports ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . An invitation to tender is hereby opened for the reduction in the import levy referred to in Article 10 of Council Regulation (EEC) No 1766/92 Q on maize to be imported into Spain . 2. The invitation to tender shall be open until 18 May 1995. During that period, weekly invitations shall be issued with quantities and closing dates as shown in the notice of invitation to tender. 3 . Regulation (EC) No 675/94 shall apply save as otherwise provided for in this Regulation. Article 2 Import licences issued under these invitations to tender shall be valid from the date they are issued, within the meaning of Article 6 (4) of Regulation (EC) No 675/94, until 30 June 1995. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 189, 23 . 7 . 1994, p. 17. (2) OJ No L 73, 1 . 4. 1995, p. 15. (3 OJ No L 83, 26. 3 . 1994, p. 26. (4) OJ No L 284, 1 . 11 . 1994, p. 29 . f) OJ No L 181 , 1 . 7 . 1992, p . 21 .